EXHIBIT 10.1

 

AMERIGAS PROPANE, INC.

DESCRIPTION OF COMPENSATION ARRANGEMENT

FOR

ANN P. KELLY

 

Ann P. Kelly will become Vice President – Finance and Chief Financial Officer of
AmeriGas Propane, Inc., the general partner of AmeriGas Partners, L.P, effective
February 11, 2019.  Ms. Kelly will have an oral compensation arrangement with
AmeriGas Propane, Inc., which will include the following:

 

Ms. Kelly:

 

1.

is entitled to an annual base salary, which for fiscal year 2019 will be
$325,000;

2.

will participate in AmeriGas Propane, Inc.’s annual bonus plan, with bonus, if
any, pro-rated for fiscal year 2019 and payable based on the achievement of
pre-approved financial and/or business performance objectives that support
business plans and strategic goals;

3.

will participate in AmeriGas Propane, Inc.’s long-term compensation plan, the
2010 Long-Term Incentive Plan, and UGI Corporation’s 2013 Omnibus Incentive
Compensation Plan;

4.

will receive cash benefits upon termination of her employment without cause
following a change in control of UGI Corporation; and

5.

will participate in AmeriGas Propane, Inc.’s benefit plans, including the
AmeriGas Propane, Inc. Senior Executive Employee Severance Plan, and the
AmeriGas Propane, Inc. Supplemental Executive Retirement Plan.

 

 

 

 

 

 

 

 

 